 


110 HR 3547 IH: Gang Prevention, Intervention, and Suppression Act
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3547 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2007 
Mr. Schiff (for himself, Mrs. Bono, Mr. McNerney, Mr. Lampson, Mr. Arcuri, Mr. Chandler, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To increase and enhance law enforcement resources committed to investigation and prosecution of violent gangs, to deter and punish violent gang crime, to protect law-abiding citizens and communities from violent criminals, to revise and enhance criminal penalties for violent crimes, to expand and improve gang prevention programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gang Prevention, Intervention, and Suppression Act. 
2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Findings. 
Title I—New Federal criminal laws needed to fight violent national, international, regional, and local gangs that affect interstate and foreign commerce 
Sec. 101. Revision and extension of penalties related to criminal street gang activity. 
Title II—Violent crime reforms to reduce gang violence 
Sec. 201. Murder and other violent crimes committed during and in relation to a drug trafficking crime. 
Sec. 202. Expansion of rebuttable presumption against release of persons charged with firearms offenses. 
Sec. 203. Statute of limitations for violent crimes and terrorism offenses. 
Sec. 204. Study of hearsay exception for forfeiture by wrongdoing. 
Sec. 205. Possession of firearms by dangerous felons. 
Sec. 206. Conforming amendment. 
Sec. 207. Amendments relating to violent crime. 
Sec. 208. Publicity campaign about new criminal penalties and gang-related outreach. 
Sec. 209. Predicate crimes for authorization of interception of wire, oral, and electronic communications. 
Sec. 210. Clarification of Hobbs Act. 
Sec. 211. Making personal information about certain witnesses and informants publicly available with unlawful intent. 
Sec. 212. Prohibition on firearms possession based on valid gang injunction and conviction for gang-related misdemeanor. 
Sec. 213. Granting the Attorney General the authority to deny the sale, delivery, or transfer of a firearm or the issuance of a firearms or explosives license or permit to dangerous terrorists. 
Sec. 214. Amendment of sentencing guidelines. 
Title III—Increased Federal resources to deter and prevent seriously at-risk youth from joining illegal street gangs and for other purposes 
Sec. 301. Designation of and assistance for high intensity gang activity areas. 
Sec. 302. Gang prevention grants. 
Sec. 303. Enhancement of Project Safe Neighborhoods initiative to improve enforcement of criminal laws against violent gangs. 
Sec. 304. Additional resources needed by the Federal Bureau of Investigation to investigate and prosecute violent criminal street gangs. 
Sec. 305. Grants to prosecutors and law enforcement to combat violent crime. 
Sec. 306. Short-Term State Witness Protection Section. 
Sec. 307. Witness protection services. 
Sec. 308. Expansion of Federal witness relocation and protection program. 
Sec. 309. Family abduction prevention grant program. 
Sec. 310. Study on adolescent development and sentences in the Federal system. 
Title IV—Resources to strengthen employment and education opportunities for former offenders 
Sec. 401. Grants to assist juvenile offender reintegration projects. 
Sec. 402. Employment and education grants to assist in reducing recidivism.  
3.FindingsCongress finds that— 
(1)violent crime and drug trafficking are pervasive problems at the national, State, and local level; 
(2)according to recent Federal Bureau of Investigation, Uniform Crime Reports, violent crime in the United States is on the rise, with a 2.3 percent increase in violent crime in 2005 (the largest increase in the United States in 15 years) and an even larger 3.7 percent jump during the first 6 months of 2006, and the Police Executive Research Forum reports that, among jurisdictions providing information, homicides are up 10.21 percent, robberies are up 12.27 percent, and aggravated assaults with firearms are up 9.98 percent since 2004; 
(3)these disturbing rises in violent crime are attributable in part to the spread of criminal street gangs and the willingness of gang members to commit acts of violence and drug trafficking offenses; 
(4)according to a recent National Drug Threat Assessment, criminal street gangs are responsible for much of the retail distribution of the cocaine, methamphetamine, heroin, and other illegal drugs being distributed in rural and urban communities throughout the United States; 
(5)gangs commit acts of violence or drug offenses for numerous motives, such as membership in or loyalty to the gang, for protecting gang territory, and for profit; 
(6)gang presence and intimidation, and the organized and repetitive nature of the crimes that gangs and gang members commit, has a pernicious effect on the free flow of interstate commercial activities and directly affects the freedom and security of communities plagued by gang activity, diminishing the value of property, inhibiting the desire of national and multinational corporations to transact business in those communities, and in a variety of ways directly and substantially affecting interstate and foreign commerce; 
(7)gangs often recruit and utilize minors to engage in acts of violence and other serious offenses out of a belief that the criminal justice systems are more lenient on juvenile offenders; 
(8)gangs often intimidate and threaten witnesses to prevent successful prosecutions; 
(9)gangs prey upon and incorporate minors into their ranks, exploiting the fact that adolescents have immature decision-making capacity, therefore, gang activity and recruitment can be reduced and deterred through increased vigilance, appropriate criminal penalties, partnerships between Federal and State and local law enforcement, and proactive prevention and intervention efforts, particularly targeted at juveniles and young adults, prior to and even during gang involvement; 
(10)State and local prosecutors and law enforcement officers have enlisted the help of Congress in the prevention, investigation, and prosecution of gang crimes and in the protection of witnesses and victims of gang crimes; and 
(11)because State and local prosecutors and law enforcement have the expertise, experience, and connection to the community that is needed to assist in combating gang violence, consultation and coordination between Federal, State, and local law enforcement and collaboration with other community agencies is critical to the successful prosecutions of criminal street gangs and reduction of gang problems. 
INew Federal criminal laws needed to fight violent national, international, regional, and local gangs that affect interstate and foreign commerce 
101.Revision and extension of penalties related to criminal street gang activity 
(a)In GeneralChapter 26 of title 18, United States Code, is amended to read as follows: 
 
26CRIMINAL STREET GANGS 
 
Sec.  
521. Definitions. 
522. Criminal street gang prosecutions. 
523. Recruitment of persons to participate in a criminal street gang. 
524. Forfeiture. 
521.DefinitionsIn this chapter: 
(1)Criminal street gangThe term criminal street gang means a formal or informal group, organization, or association of 5 or more individuals— 
(A)each of whom has committed at least 1 gang crime; and 
(B)who collectively commit 3 or more gang crimes (not less than 1 of which is a serious violent felony, and if fewer than 2 of which are serious violent felonies, not less than 1 of which is a violent felony) in furtherance of the group, organization, or association, in separate criminal episodes (not less than 1 of which occurs after the date of enactment of the Gang Prevention, Intervention, and Suppression Act, and the last of which occurs not later than 5 years after the commission of a prior gang crime). 
(2)Gang crimeThe term gang crime means an offense under Federal law punishable by imprisonment for more than 1 year, or a felony offense under State law that is punishable by a term of imprisonment of 5 years or more in any of the following categories: 
(A)A crime that has as an element the use, attempted use, or threatened use of physical force against the person of another, or is burglary, arson, kidnapping, or extortion. 
(B)A crime involving obstruction of justice, or tampering with or retaliating against a witness, victim, or informant. 
(C)A crime involving the manufacturing, importing, distributing, possessing with intent to distribute, or otherwise trafficking in a controlled substance or listed chemical (as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). 
(D)Any conduct punishable under— 
(i)section 844 (relating to explosive materials); 
(ii)subsection (a)(1), (d), (g)(1) (where the underlying conviction is a violent felony or a serious drug offense (as those terms are defined in section 924(e)), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), (g)(11), (i), (j), (k), (n), (o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts); 
(iii)subsection (b), (c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to penalties); 
(iv)section 930 (relating to possession of firearms and dangerous weapons in Federal facilities); 
(v)section 931 (relating to purchase, ownership, or possession of body armor by violent felons); 
(vi)sections 1028 and 1029 (relating to fraud, identity theft, and related activity in connection with identification documents or access devices); 
(vii)section 1084 (relating to transmission of wagering information); 
(viii)section 1952 (relating to interstate and foreign travel or transportation in aid of racketeering enterprises); 
(ix)section 1956 (relating to the laundering of monetary instruments); 
(x)section 1957 (relating to engaging in monetary transactions in property derived from specified unlawful activity); or 
(xi)sections 2312 through 2315 (relating to interstate transportation of stolen motor vehicles or stolen property). 
(E)Any conduct punishable under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of aliens for immoral purposes) of the Immigration and Nationality Act (8 U.S.C. 1324, 1327, and 1328). 
(F)Any crime involving aggravated sexual abuse, sexual assault, pimping or pandering involving prostitution, sexual exploitation of children (including sections 2251, 2251A, 2252 and 2260), peonage, slavery, or trafficking in persons (including sections 1581 through 1592) and sections 2421 through 2427 (relating to transport for illegal sexual activity). 
(3)MinorThe term minor means an individual who is less than 18 years of age. 
(4)Serious violent felonyThe term serious violent felony has the meaning given that term in section 3559. 
(5)StateThe term State means each of the several States of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(6)Violent felonyThe term violent felony means any offense that has as an element the use of physical force against the person of another, or is burglary, arson, kidnapping, or extortion, but is not a serious violent felony.  
522.Criminal street gang prosecutions 
(a)Street Gang CrimeIt shall be unlawful for any person to knowingly commit, or conspire (with any act to effect the object of the conspiracy), threaten, or attempt to commit, a gang crime for the purpose of furthering the activities of a criminal street gang, or gaining entrance to or maintaining or increasing position in a criminal street gang, or as consideration for anything of pecuniary value to or from a criminal street gang, if the activities of that criminal street gang occur in or affect interstate or foreign commerce. 
(b)Penalties 
(1)Commission; Attempts; Conspiracy leadersAny person who commits, attempts to commit, or conspires to commit (and occupies a position of organizer, a supervisory position, or any other position of management within the criminal street gang for such conspiracy) an offense described under subsection (a) that is— 
(A)murder, kidnapping, or conduct that would violate section 2241 if the conduct occurred in the special maritime and territorial jurisdiction of the United States, shall be fined under this title and imprisoned for any term of years or for life; 
(B)any other serious violent felony, shall be fined under this title and imprisoned for not more than 30 years; 
(C)any violent felony, shall be fined under this title and imprisoned for not more than 20 years; and 
(D)not described in subparagraphs (A) through (C), shall be fined under this title and imprisoned for not more than 10 years. 
(2)Other conspiracy membersAny person who conspires to commit (and who does not occupy a position of organizer, a supervisory position, or any other position of management within the criminal street gang for such conspiracy) an offense described under subsection (a) that is— 
(A)murder, shall be fined under this title and imprisoned for not more than 25 years; and 
(B)any other serious violent felony or violent felony, shall be fined under this title and imprisoned for not more than 15 years. 
(3)ThreatsAny person who threatens to commit an offense described under subsection (a) that is— 
(A)described in subparagraphs (A) through (C) of paragraph (1), shall be fined under this title and imprisoned for not more than 10 years; and 
(B)not described in such subparagraphs, shall be fined under this title and imprisoned for not more than 8 years.  
523.Recruitment of persons to participate in a criminal street gang 
(a)Prohibited ActsIt shall be unlawful to knowingly recruit, employ, solicit, induce, command, coerce, or cause another person to be or remain as a member of a criminal street gang, or attempt or conspire to do so (with any act to effect the object of the conspiracy), with the intent to cause that person to participate in a gang crime, if the defendant travels in interstate or foreign commerce in the course of the offense, or if the activities of that criminal street gang are in or affect interstate or foreign commerce. 
(b)PenaltiesWhoever violates subsection (a) shall— 
(1)with respect to a person who is over 18 years of age and who recruited, employed, solicited, induced, commanded, coerced, or caused a minor to participate or remain in a criminal street gang (or conspired to do so while occupying a position of organizer, a supervisory position, or any other position of management in such conspiracy)— 
(A)be fined under this title, imprisoned not more than 10 years, or both; and 
(B)at the discretion of the sentencing judge, be liable for any costs incurred by the Federal Government, or by any State or local government, for housing, maintaining, and treating the minor until the person attains the age of 18 years; 
(2)with respect to a person who induces, commands, or coerces the participation or remaining in a criminal street gang of another person (or conspires to do so while occupying a position of organizer, a supervisory position, or any other position of management in such conspiracy) while incarcerated, be fined under this title, imprisoned not more than 10 years, or both; 
(3)with respect to a person who conspires to commit an offense described in paragraph (1) or (2) (but who does not occupy a position of organizer, a supervisory position, or any other position of management in such conspiracy), be fined under this title, imprisoned not more than 7 years, or both; 
(4)with respect to a person who violates such subsection and is not described in paragraph (1), (2), or (3), (other than a person described in paragraph (5)), be fined under this title, imprisoned not more than 5 years, or both; and 
(5)with respect to a person who conspires to commit an offense which violates such subsection and is not described in paragraph (1), (2), or (3) (but who does not occupy a position of organizer, a supervisory position, or any other position of management in such conspiracy), be fined under this title, imprisoned not more than 3 years, or both. 
(c)Consecutive nature of penaltiesAny term of imprisonment imposed under subsection (b)(2) shall be consecutive to any term imposed for any other offense. 
524.Forfeiture 
(a)Criminal ForfeitureA person who is convicted of a violation of this chapter shall forfeit to the United States— 
(1)any property used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, the violation; and 
(2)any property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the violation. 
(b)Procedures applicablePursuant to section 2461(c) of title 28, the provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853), except subsections (a) and (d) of that section, shall apply to the criminal forfeiture of property under this section.. 
(b)Amendment Relating to Priority of Forfeiture Over Orders for RestitutionSection 3663(c)(4) of title 18, United States Code, is amended by striking chapter 46 or and inserting chapter 26, chapter 46, or. 
(c)Money LaunderingSection 1956(c)(7)(D) of title 18, United States Code, is amended by inserting , section 522 (relating to criminal street gang prosecutions), and 523 (relating to recruitment of persons to participate in a criminal street gang) before , section 541. 
(d)Amendment of special sentencing provision prohibiting prisoner communicationsSection 3582(d) of title 18, United States Code, is amended— 
(1)by inserting chapter 26 (criminal street gangs), before chapter 95; and 
(2)by inserting a criminal street gang or before an illegal enterprise. 
IIViolent crime reforms to reduce gang violence 
201.Murder and other violent crimes committed during and in relation to a drug trafficking crime 
(a)In GeneralPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following: 
 
424.Murder and other violent crimes committed during and in relation to a drug trafficking crime 
(a)In generalWhoever, during and in relation to any drug trafficking crime, knowingly commits any crime of violence against any individual that is an offense under Federal law punishable by imprisonment for more than 1 year or a felony offense under State law that is punishable by a term of imprisonment of 5 years or more, or threatens, attempts or conspires to do so, shall be punished by a fine under title 18, United States Code, and— 
(1)for murder, kidnapping, or conduct that would violate section 2241 if the conduct occurred in the special maritime and territorial jurisdiction of the United States, by imprisonment for any term of years or for life; 
(2)for a serious violent felony (as defined in section 3559 of title 18, United States Code) other than a felony described in paragraph (1), by imprisonment for not more than 30 years; 
(3)for a crime of violence that is not a serious violent felony, by imprisonment for not more than 20 years; 
(4)for conspiring to commit a crime of violence, by imprisonment for not more than 10 years; and 
(5)for threatening to commit a crime of violence, by imprisonment for not more than 8 years.  
(b)VenueA prosecution for a violation of this section may be brought in— 
(1)the judicial district in which the murder or other crime of violence occurred; or 
(2)any judicial district in which the drug trafficking crime may be prosecuted. 
(c)DefinitionsIn this section— 
(1)the term crime of violence means an offense that has as an element the use of physical force against the person of another; and 
(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2) of title 18, United States Code.. 
(b)Clerical AmendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by inserting after the item relating to section 423, the following: 
 
 
Sec. 424. Murder and other violent crimes committed during and in relation to a drug trafficking crime.. 
202.Expansion of rebuttable presumption against release of persons charged with firearms offensesSection 3142(e) of title 18, United States Code, is amended in the matter following paragraph (3), by inserting after that the person committed the following: an offense under subsection (g)(1) (where the underlying conviction is a drug trafficking crime or crime of violence (as those terms are defined in section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), or (g)(11) of section 922,. 
203.Statute of limitations for violent crimes and terrorism offenses 
(a)Statute of limitations for violent crimesChapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
3299A.Violent crime offensesNo person shall be prosecuted, tried, or punished for any noncapital felony crime of violence, including any racketeering activity or gang crime which involves any crime of violence, unless the indictment is found or the information is instituted not later than 8 years after the date on which the alleged violation occurred or the continuing offense was completed.. 
(b)Clerical AmendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
 
3299A. Violent crime offenses.. 
(c)Statute of limitations for terrorism offensesSection 3286(a) of title 18, United States Code, is amended— 
(1)in the subsection heading, by striking Eight-year and inserting Ten-year; and 
(2)in the first sentence, by striking 8 years and inserting 10 years. 
204.Study of hearsay exception for forfeiture by wrongdoingThe Judicial Conference of the United States shall study section 804(b) of the Federal Rules of Evidence to determine the necessity and desirability of amending that section, including the possible expansion of section 804(b)(6), and shall make modifications as the Judicial Conference sees fit. 
205.Possession of firearms by dangerous felons 
(a)In GeneralSection 924(e) of title 18, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)A person who violates subsection (d) or (g) of section 922 of this title and has previously been convicted by any court referred to in section 922(g)(1) of a violent felony or a serious drug offense shall— 
(A)in the case of 1 such prior conviction, where a period of not more than 10 years has elapsed since the later of the date of conviction and the date of release of the person from imprisonment for that conviction, be imprisoned for not more than 15 years, fined under this title, or both; 
(B)in the case of 2 such prior convictions, committed on occasions different from one another, and where a period of not more than 10 years has elapsed since the later of the date of conviction and the date of release of the person from imprisonment for the most recent such conviction, be imprisoned for not more than 20 years, fined under this title, or both; and 
(C)in the case of 3 such prior convictions, committed on occasions different from one another, and where a period of not more than 10 years has elapsed since the later of date of conviction and the date of release of the person from imprisonment for the most recent such conviction— 
(i)in the case of a person who violates subsection (d) of such section 922, be imprisoned for any term of years or for life and fined under this title, and notwithstanding any other provision of law, the court shall not suspend the sentence of, or grant a probationary sentence to, such person with respect to the conviction under such subsection (d); or 
(ii)in the case of a person who violates subsection (g) of such section 922, be imprisoned not less than fifteen years or for life and fined under this title and, notwithstanding any other provision of law, the court shall not suspend the sentence of, or grant a probationary sentence to, such person with respect to the conviction under such subsection (g).. 
(b)Amendment to Sentencing GuidelinesPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines to provide for an appropriate increase in the offense level for violations of section 922(g) of title 18, United States Code, in accordance with section 924(e) of that title 18, as amended by subsection (a). 
206.Conforming amendmentThe matter preceding paragraph (1) in section 922(d) of title 18, United States Code, is amended by inserting , transfer, after sell. 
207.Amendments relating to violent crime Section 924(h) of title 18, United States Code, is amended to read as follows: 
 
(h)Whoever knowingly transfers a firearm that has moved in or that otherwise affects interstate or foreign commerce, knowing that the firearm will be used to commit, or possessed in furtherance of, a crime of violence (as defined in subsection (c)(3)) or drug trafficking crime (as defined in subsection (c)(2)) shall be fined under this title and imprisoned not more than 20 years.. 
208.Publicity campaign about new criminal penalties and gang-related outreach 
(a)Media campaignsThe Attorney General is authorized to conduct media campaigns in any area designated as a high intensity gang activity area under section 301 and any area with existing and emerging problems with gangs, as needed, to— 
(1)educate individuals in that area about the changes in criminal penalties made by this Act; and 
(2)provide information to individuals in that area about service providers in the community that provide gang-involved or at-risk youth with positive alternatives to gangs and other violent groups and that address the needs of those who leave gangs and other violent groups and those reentering society from prison (including service providers experienced at reaching youth and adults who have been involved in violence and violent gangs or groups).  
(b)ReportThe Attorney General shall report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives the amount of expenditures and all other aspects of the media campaigns conducted under this section. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of the fiscal years 2008 through 2012. 
209.Predicate crimes for authorization of interception of wire, oral, and electronic communicationsSection 2516(1) of title 18, United States Code, is amended— 
(1)by striking or and the end of paragraph (r); 
(2)by redesignating paragraph (s) as paragraph (u); and 
(3)by inserting after paragraph (r) the following: 
 
(s)any violation of section 424 of the Controlled Substances Act (relating to murder and other violent crimes in furtherance of a drug trafficking crime); 
(t)any violation of section 522 or 523; or. 
210.Clarification of Hobbs ActSection 1951(b) of title 18, United States Code, is amended— 
(1)in paragraph (1), by inserting including the unlawful impersonation of a law enforcement officer (as that term is defined in section 245(c) of this title), after by means of actual or threatened force,; and 
(2)in paragraph (2), by inserting including the unlawful impersonation of a law enforcement officer (as that term is defined in section 245(c) of this title), after by wrongful use of actual or threatened force,. 
211.Making personal information about certain witnesses and informants publicly available with unlawful intent 
(a)OffenseWhoever knowingly makes restricted personal information about a covered individual, or a member of the immediate family of that covered individual, publicly available in or affecting interstate or foreign commerce— 
(1)with the intent to threaten, intimidate, or incite the commission of a crime of violence against that covered individual, or a member of the immediate family of that covered individual; or 
(2)with the intent that the restricted personal information will be used to threaten, intimidate, or facilitate the commission of a crime of violence against that covered individual, or a member of the immediate family of that covered individual;shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both.  
(b)DefinitionsIn this section— 
(1)the term restricted personal information means, with respect to an individual, the Social Security number, the home address, home phone number, mobile phone number, personal email, or home fax number of that individual; 
(2)the term covered individual  means a witness or informant in a Federal or State criminal investigation or prosecution;  
(3)the term crime of violence has the meaning given that term in section 16 of title 18, United States Code; and 
(4)the term immediate family has the meaning given that term in section 115(c)(2) of title 18, United States Code. 
212.Prohibition on firearms possession based on valid gang injunction and conviction for gang-related misdemeanor 
(a)In generalSection 922(g) of title 18, United States Code, is amended— 
(1)in paragraph (8), by striking or at the end; 
(2)in paragraph (9), by striking the comma at the end and inserting a semicolon; 
(3)by inserting after paragraph (9) the following: 
 
(10)who has been convicted in any court of a misdemeanor gang-related offense; or 
(11)who otherwise has, within the last 5 years, been found by any court to be in contempt of a gang injunction order, so long as the finding of contempt was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate and challenge the sufficiency of process and the constitutional validity of the underlying gang injunction order,. 
(b)DefinitionSection 921(a) of title 18, United States Code, is amended by adding at the end the following: 
 
(36) 
(A)The term misdemeanor gang-related offense means an offense that— 
(i)is a misdemeanor under Federal, State, or Tribal law; and 
(ii)has, as an element, the membership of the defendant in a criminal street gang, illegal association with a criminal street gang, or participation in a criminal street gang activity. 
(B) 
(i)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless— 
(I)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and 
(II)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried— 
(aa)the case was tried by a jury; or 
(bb)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. 
(ii)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms. 
(37)The term gang injunction order means a court order that— 
(A)names the defendant as a member of a criminal street gang; and 
(B)restrains the defendant from associating with other gang members.. 
213.Granting the Attorney General the authority to deny the sale, delivery, or transfer of a firearm or the issuance of a firearms or explosives license or permit to dangerous terrorists 
(a)Standard for exercising Attorney General discretion regarding transferring firearms or issuing firearms permits to dangerous terroristsChapter 44 of title 18, United States Code, is amended— 
(1)by inserting the following new section after section 922: 
 
922A.Attorney General’s discretion to deny transfer of a firearmThe Attorney General may deny the transfer of a firearm pursuant to section 922(t)(1)(B)(ii) if the Attorney General determines that the transferee is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the prospective transferee may use a firearm in connection with terrorism.; 
(2)by inserting the following new section after section 922A: 
 
922B.Attorney General’s discretion regarding applicants for firearm permits which would qualify for the exemption provided under section 922(t)(3)The Attorney General may determine that an applicant for a firearm permit which would qualify for an exemption under section 922(t) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.; and 
(3)in section 921(a), by adding at the end the following: 
 
(36)The term terrorism means international terrorism as defined in section 2331(1), and domestic terrorism as defined in section 2331(5). 
(37)The term material support means material support or resources within the meaning of section 2339A or 2339B. 
(38)The term responsible person means an individual who has the power, directly or indirectly, to direct or cause the direction of the management and policies of the applicant or licensee pertaining to firearms.. 
(b)Effect of Attorney General discretionary denial through the national instant criminal background check system (NICS) on firearms permitsSection 922(t) of such title is amended— 
(1)in paragraph (1)(B)(ii), by inserting or State law, or that the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A before the semicolon; 
(2)in paragraph (2), by inserting after or State law the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A; 
(3)in paragraph (3)(A)(i)— 
(A)by striking and at the end of subclause (I); and 
(B)by adding at the end the following: 
 
(III)was issued after a check of the system established pursuant to paragraph (1);; 
(4)in paragraph (3)(A)— 
(A)by adding and at the end of clause (ii); and 
(B)by adding after and below the end the following: 
 
(iii)the State issuing the permit agrees to deny the permit application if such other person is the subject of a determination by the Attorney General pursuant to section 922B;; 
(5)in paragraph (4), by inserting after or State law, the following: or if the Attorney General has not determined to deny the transfer of a firearm pursuant to section 922A,; and 
(6)in paragraph (5), by inserting after or State law, the following: or if the Attorney General has determined to deny the transfer of a firearm pursuant to section 922A,. 
(c)Unlawful sale or disposition of firearm based on Attorney General discretionary denialSection 922(d) of such title is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; 
(3)by inserting after paragraph (9) the following: 
 
(10)has been the subject of a determination by the Attorney General pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title.. 
(d)Attorney General discretionary denial as prohibitorSection 922(g) of such title is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the comma at the end of paragraph (9) and inserting; ; or; and 
(3)by inserting after paragraph (9) the following: 
 
(10)who has received actual notice of the Attorney General’s determination made pursuant to section 922A, 922B, 923(d)(1)(H), or 923(e) of this title.. 
(e)Attorney General discretionary denial of Federal firearms licensesSection 923(d)(1) of such title is amended— 
(1)by striking Any and inserting Except as provided in subparagraph (H), any; 
(2)in subparagraph (F)(iii), by striking and at the end;  
(3)in subparagraph (G) by striking the period and inserting ; and; and 
(4)by adding at the end the following: 
 
(H)The Attorney General may deny a license application if the Attorney General determines that the applicant (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.. 
(f)Discretionary revocation of Federal firearms licensesSection 923(e) of such title is amended— 
(1)in the 1st sentence— 
(A)by inserting after revoke the following: —(1); and 
(B)by striking the period and inserting a semicolon; 
(2)in the 2nd sentence— 
(A)by striking The Attorney General may, after notice and opportunity for hearing, revoke and insert (2); and 
(B)by striking the period and inserting ; or; and  
(3) by adding at the end the following: 
 
(3)any license issued under this section if the Attorney General determines that the holder of the license (including any responsible person) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the applicant may use a firearm in connection with terrorism.. 
(g)Attorney General’s ability To withhold information in firearms license denial and revocation suitSection 923(f) of such title is amended— 
(1)in the 1st sentence of paragraph (1), by inserting , except that if the denial or revocation is pursuant to subsection (d)(1)(H) or (e)(3), then any information on which the Attorney General relied for this determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period; and 
(2)in paragraph (3), by inserting after the 3rd sentence the following: With respect to any information withheld from the aggrieved party under paragraph (1), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security.. 
(h)Attorney General’s ability To withhold information in relief from disabilities lawsuitsSection 925(c) of such title is amended by inserting after the 3rd sentence the following: If receipt of a firearms by the person would violate section 922(g)(10), any information which the Attorney General relied on for this determination may be withheld from the applicant if the Attorney General determines that disclosure of the information would likely compromise national security. In responding to the petition, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security.. 
(i)PenaltiesSection 924(k) of such title is amended— 
(1)by striking or at the end of paragraph (2); 
(2)in paragraph (3), by striking , or and inserting ; or; and 
(3)by inserting after paragraph (3) the following: 
 
(4)constitutes an act of terrorism (as defined in section 921(a)(36)), or material support thereof (as defined in section 921(a)(37)), or. 
(j)Remedy for erroneous denial of firearm or firearm permit exemptionSection 925A of such title is amended— 
(1)in the section heading, by striking Remedy for erroneous denial of firearm and inserting Remedies; 
(2)by striking Any person denied a firearm pursuant to subsection (s) or (t) of section 922 and inserting the following: 
 
(a)Except as provided in subsection (b), any person denied a firearm pursuant to section 922(t) or pursuant to a determination made under section 922B,; and 
(3)by adding after and below the end the following: 
 
(b)In any case in which the Attorney General has denied the transfer of a firearm to a prospective transferee pursuant to section 922A or has made a determination regarding a firearm permit applicant pursuant to section 922B, an action challenging the determination may be brought against the United States. The petition must be filed not later than 60 days after the petitioner has received actual notice of the Attorney General’s determination made pursuant to section 922A or 922B. The court shall sustain the Attorney General’s determination on a showing by the United States by a preponderance of evidence that the Attorney General’s determination satisfied the requirements of section 922A or 922B. To make this showing, the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security. On request of the petitioner or the court’s own motion, the court may review the full, undisclosed documents ex parte and in camera. The court shall determine whether the summaries or redacted versions, as the case may be, are fair and accurate representations of the underlying documents. The court shall not consider the full, undisclosed documents in deciding whether the Attorney General’s determination satisfies the requirements of section 922A or 922B.. 
(k)Provision of grounds underlying ineligibility determination by the National Instant Criminal Background Check systemSection 103 of the Brady Handgun Violence Prevention Act (Public Law 103–159) is amended— 
(1)in subsection (f)— 
(A)by inserting after is ineligible to receive a firearm, the following: or the Attorney General has made a determination regarding an applicant for a firearm permit pursuant to section 922B of title 18, United States Code; and 
(B)by inserting after the system shall provide such reasons to the individual, the following: except for any information the disclosure of which the Attorney General has determined would likely compromise national security; and 
(2)in subsection (g)— 
(A)in the 1st sentence, by inserting after subsection (g) or (n) of section 922 of title 18, United States Code or State law the following: or if the Attorney General has made a determination pursuant to section 922A or 922B of such title,; 
(B)by inserting , except any information the disclosure of which the Attorney General has determined would likely compromise national security before the period; and 
(C)by adding at the end the following: Any petition for review of information withheld by the Attorney General under this subsection shall be made in accordance with section 925A of title 18, United States Code.. 
(l)Unlawful distribution of explosives based on Attorney General discretionary denialSection 842(d) of such title is amended— 
(1)by striking the period at the end of paragraph (9) and inserting ; or; and 
(2)by adding at the end the following: 
 
(10)has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2) of this title.. 
(m)Attorney General discretionary denial as prohibitorSection 842(i) of such title is amended— 
(1)by adding or at the end of paragraph (7); and 
(2)by inserting after paragraph (7) the following: 
 
(8)who has received actual notice of the Attorney General’s determination made pursuant to section 843(b)(8) or (d)(2),. 
(n)Attorney General discretionary denial of Federal explosives licenses and permitsSection 843(b) of such title is amended— 
(1)by striking Upon and inserting the following: Except as provided in paragraph (8), on; and 
(2)by inserting after paragraph (7) the following: 
 
(8)The Attorney General may deny the issuance of a permit or license to an applicant if the Attorney General determines that the applicant or a responsible person or employee possessor thereof is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation of, in aid of, or related to terrorism, or providing material support thereof, and the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism.. 
(o)Attorney General discretionary revocation of Federal explosives licenses and permitsSection 843(d) of such title is amended— 
(1)by inserting (1) in the first sentence after if; 
(2)by striking the period at the end of the first sentence and inserting the following: ; or (2) the Attorney General determines that the licensee or holder (or any responsible person or employee possessor thereof) is known (or appropriately suspected) to be or have been engaged in conduct constituting, in preparation for, in aid of, or related to terrorism, or providing material support thereof, and that the Attorney General has a reasonable belief that the person may use explosives in connection with terrorism.. 
(p)Attorney General’s ability To withhold information in explosives license and permit denial and revocation suitsSection 843(e) of such title is amended— 
(1)in the 1st sentence of paragraph (1), by inserting except that if the denial or revocation is based on a determination under subsection (b)(8) or (d)(2), then any information which the Attorney General relied on for the determination may be withheld from the petitioner if the Attorney General determines that disclosure of the information would likely compromise national security before the period. 
(2)in paragraph (2), by adding at the end the following: In responding to any petition for review of a denial or revocation based on a determination under section 843(b)(8) or (d)(2), the United States may submit, and the court may rely on, summaries or redacted versions of documents containing information the disclosure of which the Attorney General has determined would likely compromise national security.. 
(q)Ability To withhold information in communications to employersSection 843(h)(2) of such title is amended— 
(1)in subparagraph (A), by inserting or section 843(b)(1) (on grounds of terrorism) of this title, after section 842(i),; and 
(2)in subparagraph (B)— 
(A)by inserting or section 843(b)(8) after section 842(i); and 
(B)in clause (ii), by inserting , except that any information that the Attorney General relied on for a determination pursuant to section 843(b)(8) may be withheld if the Attorney General concludes that disclosure of the information would likely compromise national security before the semicolon. 
(r)Conforming amendment to Immigration and Nationality ActSection 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(E)(ii) is amended by striking  or (5) and inserting (5), or (10). 
214.Amendment of sentencing guidelines 
(a)In generalPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and, if appropriate, amend its guidelines and policy statements to conform with this title and the amendments made by this title. 
(b)RequirementsIn carrying out this section, the United States Sentencing Commission shall— 
(1)establish new guidelines and policy statements, as warranted, in order to implement new or revised criminal offenses under this title and the amendments made by this title; 
(2)consider the extent to which the guidelines and policy statements adequately address— 
(A)whether the guidelines offense levels and enhancements— 
(i)are sufficient to deter and punish such offenses; and 
(ii)are adequate in view of the statutory increases in penalties contained in this title and the amendments made by this title; and 
(B)whether any existing or new specific offense characteristics should be added to reflect congressional intent to increase penalties for the offenses set forth in this title and the amendments made by this title; 
(3)consider whether specific offense characteristics should be added to increase the guideline range— 
(A)by additional offense levels, if a criminal defendant committing a gang crime or gang recruiting offense was an alien who was present in the United States in violation of section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325 and 1326) at the time the offense was committed; and 
(B)by further additional offense levels, if such defendant had also previously been ordered removed or deported under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of having committed a crime; 
(4)determine under what circumstances a sentence of imprisonment imposed under this title or the amendments made by this title shall run consecutively to any other sentence of imprisonment imposed for any other crime, except that the Commission shall ensure that a sentence of imprisonment imposed under section 424 of the Controlled Substances Act (21 U.S.C. 841 et seq.), as added by this Act, shall run consecutively, to an extent that the Sentencing Commission determines appropriate, to the sentence imposed for the underlying drug trafficking offense; 
(5)account for any aggravating or mitigating circumstances that might justify exceptions to the generally applicable sentencing ranges; 
(6)ensure reasonable consistency with other relevant directives, other sentencing guidelines, and statutes; 
(7)make any necessary and conforming changes to the sentencing guidelines and policy statements; and 
(8)ensure that the guidelines adequately meet the purposes of sentencing set forth in section 3553(a)(2) of title 18, United States Code.  
IIIIncreased Federal resources to deter and prevent seriously at-risk youth from joining illegal street gangs and for other purposes 
301.Designation of and assistance for high intensity gang activity areas 
(a)DefinitionsIn this section: 
(1)GovernorThe term Governor means a Governor of a State, the Mayor of the District of Columbia, the tribal leader of an Indian tribe, or the chief executive of a Commonwealth, territory, or possession of the United States. 
(2)High intensity gang activity areaThe term high intensity gang activity area or HIGAA means an area within 1 or more States or Indian country that is designated as a high intensity gang activity area under subsection (b)(1). 
(3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. 
(4)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(5)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
(6)Tribal leaderThe term tribal leader means the chief executive officer representing the governing body of an Indian tribe. 
(b)High Intensity Gang Activity Areas 
(1)DesignationThe Attorney General, after consultation with the Governors of appropriate States, may designate as high intensity gang activity areas, specific areas that are located within 1 or more States, which may consist of 1 or more municipalities, counties, or other jurisdictions as appropriate. 
(2)AssistanceIn order to provide Federal assistance to high intensity gang activity areas, the Attorney General shall— 
(A)establish local collaborative working groups, which shall include— 
(i)criminal street gang enforcement teams, consisting of Federal, State, tribal, and local law enforcement authorities, for the coordinated investigation, disruption, apprehension, and prosecution of criminal street gangs and offenders in each high intensity gang activity area; 
(ii)educational, community, and faith leaders in the area; 
(iii)service providers in the community, including those experienced at reaching youth and adults who have been involved in violence and violent gangs or groups, to provide gang-involved or seriously at-risk youth with positive alternatives to gangs and other violent groups and to address the needs of those who leave gangs and other violent groups, and those reentering society from prison; and 
(iv)evaluation teams to research and collect information, assess data, recommend adjustments, and generally assure the accountability and effectiveness of program implementation; 
(B)direct the reassignment or detailing from any Federal department or agency (subject to the approval of the head of that department or agency, in the case of a department or agency other than the Department of Justice) of personnel to each criminal street gang enforcement team; 
(C)direct the reassignment or detailing of representatives from— 
(i)the Department of Justice; 
(ii)the Department of Education; 
(iii)the Department of Labor; 
(iv)the Department of Health and Human Services; 
(v)the Department of Housing and Urban Development; and 
(vi)any other Federal department or agency; (subject to the approval of the head of that department or agency, in the case of a department or agency other than the Department of Justice) to each high intensity gang activity area to identify and coordinate efforts to access Federal programs and resources available to provide gang prevention, intervention, and reentry assistance; 
(D)prioritize and administer the Federal program and resource requests made by the local collaborative working group established under subparagraph (A) for each high intensity gang activity area; 
(E)provide all necessary funding for the operation of each local collaborative working group in each high intensity gang activity area; and 
(F)provide all necessary funding for national and regional meetings of local collaborative working groups, criminal street gang enforcement teams, and educational, community, social service, faith-based, and all other related organizations, as needed, to ensure effective operation of such teams through the sharing of intelligence and best practices and for any other related purpose. 
(3)Composition of criminal street gang enforcement teamEach team established under paragraph (2)(A)(i) shall consist of agents and officers, where feasible, from— 
(A)the Federal Bureau of Investigation; 
(B)the Drug Enforcement Administration; 
(C)the Bureau of Alcohol, Tobacco, Firearms, and Explosives; 
(D)the United States Marshals Service; 
(E)the Department of Homeland Security; 
(F)the Department of Housing and Urban Development; 
(G)State, local, and, where appropriate, tribal law enforcement; 
(H)Federal, State, and local prosecutors; and 
(I)the Bureau of Indian Affairs, Office of Law Enforcement Services, where appropriate. 
(4)Criteria for designationIn considering an area for designation as a high intensity gang activity area under this section, the Attorney General shall consider— 
(A)the current and predicted levels of gang crime activity in the area; 
(B)the extent to which qualitative and quantitative data indicate that violent crime in the area is related to criminal street gang activity, such as murder, robbery, assaults, carjacking, arson, kidnapping, extortion, drug trafficking, and other criminal activity; 
(C)the extent to which State, local, and, where appropriate, tribal law enforcement agencies, schools, community groups, social service agencies, job agencies, faith-based organizations, and other organizations have committed resources to— 
(i)respond to the gang crime problem; and 
(ii)participate in a gang enforcement team; 
(D)the extent to which a significant increase in the allocation of Federal resources would enhance local response to the gang crime activities in the area; 
(E)whether the area— 
(i)has a comprehensive strategy to respond to local gang-related issues (including prevention and intervention); 
(ii)coordinates Federal actions and resources to support local implementation of such comprehensive strategy; and 
(iii)maximizes the resources available from the various levels of government for responding to gang-related issues; and 
(F)any other criteria that the Attorney General considers to be appropriate. 
(5)Relation to HIDTASIf the Attorney General establishes a high intensity gang activity area that substantially overlaps geographically with any existing high intensity drug trafficking area (in this section referred to as a HIDTA), the Attorney General shall direct the local collaborative working group for that high intensity gang activity area to enter into an agreement with the Executive Board for that HIDTA, providing that— 
(A)the Executive Board of that HIDTA shall establish a separate high intensity gang activity area law enforcement steering committee, and select (with a preference for Federal, State, and local law enforcement agencies that are within the geographic area of that high intensity gang activity area) the members of that committee, subject to the concurrence of the Attorney General; 
(B)the high intensity gang activity area law enforcement steering committee established under subparagraph (A) shall administer the funds provided under subsection (g)(1) for the criminal street gang enforcement team, after consulting with, and consistent with the goals and strategies established by, that local collaborative working group; 
(C)the high intensity gang activity area law enforcement steering committee established under subparagraph (A) shall select, from Federal, State, and local law enforcement agencies within the geographic area of that high intensity gang activity area, the members of the Criminal Street Gang Enforcement Team, in accordance with paragraph (3); and 
(D)the Criminal Street Gang Enforcement Team of that high intensity gang activity area, and its law enforcement steering committee, may, with approval of the Executive Board of the HIDTA with which it substantially overlaps, utilize the intelligence-sharing, administrative, and other resources of that HIDTA. 
(c)Reporting requirements 
(1)In generalNot later than December 1 of each year, the Attorney General shall submit a report to the appropriate committees of Congress and the Director of the Office of Management and Budget and the Domestic Policy Council that describes, for each designated high intensity gang activity area— 
(A)the specific long-term and short-term goals and objectives; 
(B)the measurements used to evaluate the performance of the high intensity gang activity area in achieving the long-term and short-term goals; 
(C)the age, composition, and membership of gangs; 
(D)the number and nature of crimes committed by gangs and gang members; 
(E)the definition of the term gang used to compile that report; and 
(F)the programmatic outcomes and funding needs of the high intensity gang area, including— 
(i)an evidence-based analysis of the best practices and outcomes from the work of the relevant local collaborative working group; and 
(ii)an analysis of whether Federal resources distributed meet the needs of the high intensity gang activity area and, if any programmatic funding shortfalls exist, recommendations for programs or funding to meet such shortfalls. 
(2)Appropriate committeesIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on the Judiciary, the Committee on Appropriations, and the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(B)the Committee on the Judiciary, the Committee on Appropriations, the Committee on Education and Labor, and the Committee on Energy and Commerce of the House of Representatives. 
(d)Additional Assistant United States AttorneysThe Attorney General is authorized to hire 94 additional Assistant United States attorneys, and nonattorney coordinators and paralegals as necessary, to carry out the provisions of this section. 
(e)Additional defense counselIn each of the fiscal years 2008 through 2012, the Director of the Administrative Office of the United States Courts is authorized to hire 71 additional attorneys, nonattorney coordinators, and investigators, as necessary, in Federal Defender Programs and Federal Community Defender Organizations, and to make additional payments as necessary to retain appointed counsel under section 3006A of title 18, United States Code, to adequately respond to any increased or expanded caseloads that may occur as a result of this Act or the amendments made by this Act. Funding under this subsection shall not exceed the funding levels under subsection (d). 
(f)National Gang Research, Evaluation, and Policy Institute 
(1)In generalThe Office of Justice Programs of the Department of Justice, after consulting with relevant law enforcement officials, practitioners and researchers, shall establish a National Gang Research, Evaluation, and Policy Institute (in this subsection referred to as the Institute). 
(2)ActivitiesThe Institute shall— 
(A)promote and facilitate the implementation of data-driven, effective gang violence suppression, prevention, intervention, and reentry models, such as the Operation Ceasefire model, the Strategic Public Health Approach, the Gang Reduction Program, or any other promising municipally driven, comprehensive community-wide strategy that is demonstrated to be effective in reducing gang violence; 
(B)assist jurisdictions by conducting timely research on effective models and designing and promoting implementation of effective local strategies, including programs that have objectives and data on how they reduce gang violence (including shootings and killings), using prevention, outreach, and community approaches, and that demonstrate the efficacy of these approaches; and 
(C)provide and contract for technical assistance as needed in support of its mission. 
(3)National conferenceNot later than 90 days after the date of its formation, the Institute shall design and conduct a national conference to reduce and prevent gang violence, and to teach and promote gang violence prevention, intervention, and reentry strategies. The conference shall be attended by appropriate representatives from criminal street gang enforcement teams, and local collaborative working groups, including representatives of educational, community, religious, and social service organizations, and gang program and policy research evaluators. 
(4)National demonstration sitesNot later than 120 days after the date of its formation, the Institute shall select appropriate HIGAA areas to serve as primary national demonstration sites, based on the nature, concentration, and distribution of various gang types, the jurisdiction's established capacity to integrate prevention, intervention, reentry and enforcement efforts, and the range of particular gang-related issues. After establishing primary national demonstration sites, the Institute shall establish such other secondary sites, to be linked to and receive evaluation, research, and technical assistance through the primary sites, as it may determine appropriate.  
(5)Dissemination of informationNot later than 180 days after the date of its formation, the Institute shall develop and begin dissemination of information about methods to effectively reduce and prevent gang violence, including guides, research and assessment models, case studies, evaluations, and best practices. The Institute shall also create a website, designed to support the implementation of successful gang violence prevention models, and disseminate appropriate information to assist jurisdictions in reducing gang violence. 
(6)Gang intervention academiesNot later than 6 months after the date of its formation, the Institute shall, either directly or through contracts with qualified nonprofit organizations, establish not less than 1 training academy, located in a high intensity gang activity area, to promote effective gang intervention and community policing. The purposes of an academy established under this paragraph shall be to increase professionalism of gang intervention workers, improve officer training for working with gang intervention workers, create best practices for independent cooperation between officers and intervention workers, and develop training for community policing. 
(7)SupportThe Institute shall obtain initial and continuing support from experienced researchers and practitioners, as it determines necessary, to test and assist in implementing its strategies nationally, regionally, and locally. 
(8)Research agendaThe Institute shall establish and implement a core research agenda designed to address areas of particular challenge, including— 
(A)how best to apply and continue to test the models described in paragraph (2) in particularly large jurisdictions; 
(B)how to foster and maximize the continuing impact of community moral voices in this context; 
(C)how to ensure the long-term sustainability of reduced violent crime levels once initial levels of enthusiasm may subside; and 
(D)how to apply existing intervention frameworks to emerging local, regional, national, or international gang problems, such as the emergence of the gang known as MS–13. 
(9)EvaluationThe National Institute of Justice shall evaluate, on a continuing basis, comprehensive gang violence prevention, intervention, suppression, and reentry strategies supported by the Institute, and shall report the results of these evaluations by no later than October 1 each year to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 
(10)FundsThe Attorney General shall use not less than 3 percent, and not more than 5 percent, of the amounts made available under this section to establish and operate the Institute. 
(g)Gang Suppression Information grants 
(1)Authority to make grantsThe Office of Justice Programs of the Department of Justice shall make grants, in accordance with such regulations as the Attorney General may prescribe, to States, units of local government, and tribal governments to fund technology, equipment, and training for State and local sheriffs, police agencies, and prosecutor offices in order to— 
(A)increase accurate identification of gang members and violent offenders; 
(B)maintain databases with such information to facilitate coordination among law enforcement and prosecutors; and 
(C)otherwise improve the investigation and prosecution of criminal street gangs. 
(2)Grant requirements 
(A)PeriodA grant under this subsection shall be made for a period of not more than 2 years. 
(B)MaximumThe amount of a grant under this subsection may not exceed $1,000,000. 
(3)Annual reportEach recipient of a grant under this subsection shall submit to the Attorney General, for each year in which funds from a grant received under this subsection are expended, a report containing— 
(A)a summary of the activities carried out with grant funds during that year; 
(B)an assessment of the effectiveness of the crime prevention, research, and intervention activities of the recipient; 
(C)a strategic plan for the year following the year covered under paragraph (1); and 
(D)such other information as the Attorney General may require. 
(4)DefinitionIn this subsection, the term units of local government includes sheriffs, police agencies, and local prosecutor offices. 
(h)Use of fundsOf amounts made available to a local collaborative working group under this section for each fiscal year that are remaining after the costs of hiring a full time coordinator for the local collaborative effort, funds shall be used as follows: 
(1)Gang Enforcement and Research FundingFifty percent of the funds shall be used— 
(A)for the operation of criminal street gang enforcement teams; 
(B)for gang suppression information grants under subsection (g); 
(C)for the establishment and operation of the National Gang Research, Evaluation, and Policy Institute; and  
(D)to support and provide technical assistance to research in criminal justice, social services, and community gang violence prevention collaborations. 
(2)Gang Prevention FundingFifty percent of the funds shall be used to provide at-risk youth with positive alternatives to gangs and other violent groups and to address the needs of those who leave gangs and other violent groups through— 
(A)service providers in the community, including schools and school districts; and 
(B)faith leaders and other individuals experienced at reaching youth who have been involved in violence and violent gangs or groups. 
(i)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2008 through 2012. Any funds made available under this subsection shall remain available until expended. 
302.Gang prevention grants 
(a)Authority To make grants 
(1)Grants authorizedThe Office of Justice Programs of the Department of Justice may make grants, in accordance with such regulations as the Attorney General may prescribe, to States, units of local government, tribal governments, and qualified private entities, to develop community-based programs that provide crime prevention, research, and intervention services that are designed for gang members and at-risk youth. 
(2)Selection priorityIn selecting entities to receive grants under this section, the Office of Justice Programs shall give priority to entities that— 
(A)have a comprehensive strategy to carry out community-based programs described in paragraph (1) to respond to local gang-related issues (including prevention and intervention), or, with respect to States or qualified private entities that are not able to carry out such a strategy in a local community, coordinate with a local entity in such community to carry out the comprehensive strategy of such local entity;  
(B)coordinate Federal actions and resources to support local implementation of such comprehensive strategies; and 
(C)maximize the resources available from the various levels of government for such community-based programs. 
(b)Use of grant amountsA grant under this section may be used (including through subgrants) for— 
(1)preventing initial gang recruitment and involvement among younger teenagers; 
(2)reducing gang involvement through nonviolent and constructive activities, such as community service programs, development of nonviolent conflict resolution skills, employment and legal assistance, family counseling, and other safe, community-based alternatives for high-risk youth; 
(3)developing in-school and after-school gang safety, control, education, and resistance procedures and programs; 
(4)identifying and addressing early childhood risk factors for gang involvement, including parent training and childhood skills development; 
(5)identifying and fostering protective factors that buffer children and adolescents from gang involvement; 
(6)developing and identifying investigative programs designed to deter gang recruitment, involvement, and activities through effective intelligence gathering; 
(7)developing programs and youth centers for first-time nonviolent offenders facing alternative penalties, such as mandated participation in community service, restitution, counseling, and education and prevention programs; 
(8)implementing regional, multidisciplinary approaches to combat gang violence though coordinated programs for prevention and intervention (including street outreach programs and other peacemaking activities) or coordinated law enforcement activities that enhance reintegration strategies for offender reentry; or 
(9)identifying at-risk and high-risk students through home visits organized through joint collaborations between law enforcement, faith-based organizations, schools, and social workers. 
(c)Grant requirements 
(1)MaximumThe amount of a grant under this section may not exceed $1,000,000. 
(2)Consultation and cooperationEach recipient of a grant under this section shall have in effect on the date of the application by that entity agreements to consult and cooperate with local, State, or Federal law enforcement and participate, as appropriate, in coordinated efforts to reduce gang activity and violence. 
(d)Annual reports 
(1)RecipientsEach recipient of a grant under this section shall submit to the Attorney General, for each year in which funds from a grant received under this section are expended, a report containing— 
(A)a summary of the activities carried out with grant funds during that year; 
(B)an assessment of the effectiveness of the crime prevention, research, and intervention activities of the recipient, based on data collected by the grant recipient; 
(C)a strategic plan for the year following the year described in paragraph (1); 
(D)evidence of consultation and cooperation with local, State, or Federal law enforcement or, if the grant recipient is a government entity, evidence of consultation with an organization engaged in any activity described in subsection (b); and 
(E)such other information as the Attorney General may require. 
(2)Attorney GeneralNot later than one year after the date of the enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report, based on the reports submitted under paragraph (1), identifying the best practices of grant recipients under this section for responding to gang-related issues, and important research relating to such best practices and issues. The Attorney General shall make such report publicly available. 
(e)DefinitionIn this section, the term units of local government includes sheriffs departments, police departments, and local prosecutor offices. 
(f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $50,000,000 for each of the fiscal years 2008 through 2012. 
303.Enhancement of Project Safe Neighborhoods initiative to improve enforcement of criminal laws against violent gangs 
(a)In GeneralWhile maintaining the focus of Project Safe Neighborhoods as a comprehensive, strategic approach to reducing gun violence in America, the Attorney General is authorized to expand the Project Safe Neighborhoods program to require each United States attorney to— 
(1)identify, investigate, and prosecute significant criminal street gangs operating within their district; and 
(2)coordinate the identification, investigation, and prosecution of criminal street gangs among Federal, State, and local law enforcement agencies. 
(b)Additional Staff for Project Safe Neighborhoods 
(1)In generalThe Attorney General may hire Assistant United States attorneys, non-attorney coordinators, or paralegals to carry out the provisions of this section. 
(2)EnforcementThe Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives agents for, and otherwise expend additional resources in support of, the Project Safe Neighborhoods/Firearms Violence Reduction program.  
(c)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2008 through 2012 to carry out this section. Any funds made available under this paragraph shall remain available until expended. 
304.Additional resources needed by the Federal Bureau of Investigation to investigate and prosecute violent criminal street gangs 
(a)Expansion of safe streets programThe Attorney General is authorized to expand the Safe Streets Program of the Federal Bureau of Investigation for the purpose of supporting criminal street gang enforcement teams. 
(b)National gang activity database 
(1)In generalThe Attorney General shall establish a National Gang Activity Database to be housed at and administered by the Department of Justice. 
(2)DescriptionThe database required by paragraph (1) shall— 
(A)be designed to disseminate gang information to law enforcement agencies throughout the country and, subject to appropriate controls, to disseminate aggregate statistical information to other members of the criminal justice system, community leaders, academics, and the public; 
(B)contain critical information on gangs, gang members, firearms, criminal activities, vehicles, and other information useful for investigators in solving and reducing gang-related crimes; 
(C)operate in a manner that enables law enforcement agencies to— 
(i)identify gang members involved in crimes; 
(ii)track the movement of gangs and members throughout the region; 
(iii)coordinate law enforcement response to gang violence; 
(iv)enhance officer safety; 
(v)provide realistic, up-to-date figures and statistical data on gang crime and violence; 
(vi)forecast trends and respond accordingly; and 
(vii)more easily solve crimes and prevent violence; and 
(D)be subject to guidelines, issued by the Attorney General, specifying the criteria for adding information to the database, the appropriate period for retention of such information, and a process for removing individuals from the database, and prohibiting disseminating gang information to any entity that is not a law enforcement agency, except aggregate statistical information where appropriate. 
(3)Use of riss secure intranetFrom amounts made available to carry out this section, the Attorney General shall provide the Regional Information Sharing Systems such sums as are necessary to use the secure intranet known as RISSNET to electronically connect existing gang information systems (including the RISSGang National Gang Database) with the National Gang Activity Database, thereby facilitating the automated information exchange of existing gang data by all connected systems without the need for additional databases or data replication. 
(c)Authorization of Appropriations 
(1)In generalIn addition to amounts otherwise authorized, there are authorized to be appropriated to the Attorney General $10,000,000 for each of the fiscal years 2008 through 2012 to carry out this section. 
(2)AvailabilityAny amounts appropriated under paragraph (1) shall remain available until expended. 
305.Grants to prosecutors and law enforcement to combat violent crime 
(a)In GeneralSection 31702 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13862) is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(5)to hire additional prosecutors to— 
(A)allow more cases to be prosecuted; and 
(B)reduce backlogs; and 
(6)to fund technology, equipment, and training for prosecutors and law enforcement in order to increase accurate identification of gang members and violent offenders, and to maintain databases with such information to facilitate coordination among law enforcement and prosecutors.. 
(b)Authorization of AppropriationsSection 31707 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows: 
 
31707.Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2008 through 2012 to carry out this subtitle.. 
306.Short-Term State Witness Protection Section 
(a)Establishment 
(1)In generalChapter 37 of title 28, United States Code, is amended by adding at the end the following: 
 
570.Short-Term State Witness Protection Section 
(a)In generalThere is established in the United States Marshals Service a Short-Term State Witness Protection Section which shall provide protection for witnesses in State and local trials involving homicide or other major violent crimes pursuant to cooperative agreements with State and local criminal prosecutor's offices and the United States attorney for the District of Columbia. 
(b)Eligibility 
(1)In generalThe Short-Term State Witness Protection Section shall give priority in awarding grants and providing services to— 
(A)criminal prosecutor's offices for States with an average of not less than 100 murders per year; and 
(B)criminal prosecutor's offices for jurisdictions that include a city, town, or township with an average violent crime rate per 100,000 inhabitants that is above the national average. 
(2)CalculationThe rate of murders and violent crime under paragraph (1) shall be calculated using the latest available crime statistics from the Federal Bureau of Investigation during the 5-year period immediately preceding an application for protection.. 
(2)Chapter analysisThe chapter analysis for chapter 37 of title 28, United States Code, is amended by striking the items relating to sections 570 through 576 and inserting the following: 
 
 
570. Short-Term State Witness Protection Section.. 
(b)Grant program 
(1)DefinitionsIn this subsection— 
(A)the term eligible prosecutor's office means a State or local criminal prosecutor's office or the United States attorney for the District of Columbia; and 
(B)the term serious violent felony has the same meaning as in section 3559(c)(2) of title 18, United States Code. 
(2)Grants authorized 
(A)In generalThe Attorney General is authorized to make grants to eligible prosecutor's offices for purposes of identifying witnesses in need of protection or providing short term protection to witnesses in trials involving homicide or serious violent felony. 
(B)AllocationEach eligible prosecutor's office receiving a grant under this subsection may— 
(i)use the grant to identify witnesses in need of protection or provide witness protection (including tattoo removal services); or 
(ii)pursuant to a cooperative agreement with the Short-Term State Witness Protection Section of the United States Marshals Service, credit the grant to the Short-Term State Witness Protection Section to cover the costs to the section of providing witness protection on behalf of the eligible prosecutor's office. 
(3)Application 
(A)In generalEach eligible prosecutor's office desiring a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require. 
(B)ContentsEach application submitted under subparagraph (A) shall— 
(i)describe the activities for which assistance under this subsection is sought; and 
(ii)provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this subsection.  
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $90,000,000 for each of fiscal years 2008 through 2010. 
307.Witness protection servicesSection 3526 of title 18, United States Code (Cooperation of other Federal agencies and State governments; reimbursement of expenses) is amended by adding at the end the following: 
 
(c)In any case in which a State government requests the Attorney General to provide temporary protection under section 3521(e) of this title, the costs of providing temporary protection are not reimbursable if the investigation or prosecution in any way relates to crimes of violence committed by a criminal street gang, as defined under the laws of the relevant State seeking assistance under this title.. 
308.Expansion of Federal witness relocation and protection programSection 3521(a)(1) of title 18 is amended by inserting , criminal street gang, serious drug offense, homicide, after organized criminal activity. 
309.Family abduction prevention grant program 
(a)State grantsThe Attorney General is authorized to make grants to States for projects involving— 
(1)the extradition of individuals suspected of committing a family abduction; 
(2)the investigation by State and local law enforcement agencies of family abduction cases; 
(3)the training of State and local law enforcement agencies in responding to family abductions and recovering abducted children, including the development of written guidelines and technical assistance; 
(4)outreach and media campaigns to educate parents on the dangers of family abductions; and 
(5)the flagging of school records. 
(b)Matching requirementNot less than 50 percent of the cost of a project for which a grant is made under this section shall be provided by non-Federal sources. 
(c)DefinitionsIn this section: 
(1)Family abduction-The term family abduction means the taking, keeping, or concealing of a child or children by a parent, other family member, or person acting on behalf of the parent or family member, that prevents another individual from exercising lawful custody or visitation rights. 
(2)FlaggingThe term flagging means the process of notifying law enforcement authorities of the name and address of any person requesting the school records of an abducted child. 
(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or possession of the United States, and any Indian tribe. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000 for fiscal year 2008 and such sums as may be necessary for each of fiscal years 2009 and 2010. 
310.Study on adolescent development and sentences in the Federal system 
(a)In generalThe United States Sentencing Commission shall conduct a study to examine the appropriateness of sentences for minors in the Federal system. 
(b)ContentsThe study conducted under subsection (a) shall— 
(1)incorporate the most recent research and expertise in the field of adolescent brain development and culpability; 
(2)evaluate the toll of juvenile crime, particularly violent juvenile crime, on communities; 
(3)consider the appropriateness of life sentences without possibility for parole for minor offenders in the Federal system; and 
(4)evaluate issues of recidivism by juveniles who are released from prison or detention after serving determinate sentences. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the United States Sentencing Commission shall submit to Congress a report regarding the study conducted under subsection (a), which shall— 
(1)include the findings of the Commission; 
(2)describe significant cases reviewed as part of the study; and 
(3)make recommendations, if any. 
(d)Revision of guidelinesIf determined appropriate by the United States Sentencing Commission, after completing the study under subsection (a) the Commission may, pursuant to its authority under section 994 of title 28, United States Code, establish or revise guidelines and policy statements, as warranted, relating to the sentencing of minors under this Act or the amendments made by this Act. 
IVResources to strengthen employment and education opportunities for former offenders 
401.Grants to assist juvenile offender reintegration projects 
(a)Authority To make grants for juvenile offender reintegration projectsFrom amounts made available to carry out this section, the Secretary of Labor, in consultation with the Attorney General, shall make grants to carry out juvenile offender reintegration projects that are designed to provide services to eligible juvenile offenders that will reduce recidivism, increase educational attainment, and enhance long-term employability of such offenders. Such grants may be awarded to nonprofit organizations, workforce investment boards established under title I of the Workforce Investment Act of 1998, States, and units of local government. 
(b)DefinitionsFor the purposes of this section:  
(1)Eligible juvenile offendersThe term eligible juvenile offenders means individuals who— 
(A)are 14 to 21 years of age; and 
(B)have been involved in the criminal justice system for a gang-related offense during the one-year period immediately preceding the date on which a determination of eligibility is made. 
(2)Involved in the criminal justice systemThe term involved in the criminal justice system means, with respect to an individual, that the individual is being held in a juvenile or adult correctional facility or detention center, has been released from a juvenile or adult correctional facility or detention center, has been sentenced in court to probation or an alternative sentence, or has been referred by court personnel to an alternative program. 
(c)Use of funds 
(1)In generalFunds for juvenile offender reintegration projects under this section may be expended for— 
(A)providing tutoring, dropout prevention activities, academic credit retrieval activities, basic skills instruction and remedial education, and language instruction for individuals with limited English proficiency, in order to assist eligible juvenile offenders in obtaining a high school diploma or GED or to participate in postsecondary education; 
(B)providing career exploration and education activities, pre-apprenticeship activities, activities relating to the attainment of industry-recognized credentials, and activities to increase placement in registered apprenticeship programs for eligible juvenile offenders; 
(C)mentoring eligible juvenile offenders, including the provision of support, guidance, and assistance to address the challenges faced by such juvenile offenders in reintegrating into the community; 
(D)providing job training and job placement services to eligible juvenile offenders, including work readiness activities, job referrals, educational services, occupational skills training, on-the-job training, and paid and unpaid work experience (including internships and job shadowing activities); 
(E)providing outreach, orientation, intake, assessments, counseling, case management, personal development activities, and other transitional services to eligible juvenile offenders; and 
(F)providing follow-up services to eligible juvenile offenders that will assist in advancement in education and employment. 
(2)Limitation on use of fundsNot more than 15 percent of the funds awarded to a grantee under this section may be used for administrative costs necessary to carry out a project under this section.  
(d)ApplicationTo be considered to receive a grant under this section to carry out a juvenile offender reintegration project, a nonprofit organization, workforce investment board established under title I of the Workforce Investment Act of 1998, State, or unit of local government, or a combination thereof, shall submit an application to the Secretary of Labor at such time, in such manner and accompanied by such information as the Secretary of Labor may require. Such application shall include— 
(1)a plan describing the design of the project to assist eligible juvenile offenders, including services to be provided to such offenders; 
(2)a description of any partnerships between the applicant and Federal, State, or local criminal justice agencies, workforce investment boards, schools and institutions of higher education, businesses, and service providers in the community, including those experienced in— 
(A)reaching youth and adults who have been involved in violence and violent gangs or groups; 
(B)providing gang-involved or seriously at-risk youth with positive alternatives to gangs and other violent groups; and 
(C)addressing the needs of individuals who leave gangs and other violent groups, and individuals reentering society from prison; and 
(3)an assurance that the applicant will provide not less than 25 percent of the cost of the project to assist eligible juvenile offenders from non-Federal sources. 
(e)Performance outcomes 
(1)Core indicatorsEach grantee receiving funds to carry out a project under this section shall report to the Secretary of Labor on the results obtained by the eligible juvenile offenders served by the activities under the grant with respect to the following indicators of performance: 
(A)Rates of recidivism. 
(B)Placement in employment or postsecondary education for eligible juvenile offenders age 18 or older. 
(C)Attainment of a degree or certificate (including a high school diploma, the recognized equivalent of such a diploma, or a certificate of graduation from trade school). 
(D)Literacy and numeracy gains. 
(2)Additional indicatorsIn addition to the indicators described in paragraph (1), the Secretary may require grantees carrying out projects under this section to report on additional indicators of performance. 
(f)ReportsEach grantee receiving funds to carry out a project under this section shall maintain such records and submit such reports, in such form and containing such information, as the Secretary of Labor may require regarding the activities carried out and the performance of such projects. 
(g)Technical assistanceThe Secretary may reserve not more than 4 percent of the funds appropriated under this section to provide technical assistance and for management information systems to assist grantees under this section. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor to carry out this section $20,000,000 for each of the fiscal years 2008 through 2012. 
402.Employment and education grants to assist in reducing recidivism 
(a)Grants for employment services for young adult gang membersFrom the amounts made available to carry out this subsection, the Secretary of Labor, in consultation with the Attorney General, shall make grants to nonprofit organizations to carry out employment programs for young adult gang members that are designed to reduce recidivism and enhance long-term employability.  
(b)Use of funds 
(1)Apprenticeship and pre-apprenticeship programsFunds awarded under this subsection shall be used to provide education and training services to young adult gang members as part of, or to supplement, registered apprenticeship programs in the construction or other industries or pre-apprenticeship programs that are certified by a registered apprenticeship program in the construction or other industries. 
(2)Other activitiesIn addition to the activities described in paragraph (1), funds awarded under this subsection may be used to provide outreach, orientation, intake, assessments, counseling, case management, personal business development and entrepreneurial activities, supportive services, and follow-up services to young adult gang members. 
(c)ApplicationTo be considered to receive a grant under subsection (a), a nonprofit organization shall submit an application to the Secretary of Labor at such time, in such manner and accompanied by such information as the Secretary of Labor may require. At a minimum, the application shall include— 
(1)a description of the need for projects relating to gang members in the geographic area to be served by the grant; 
(2)a plan describing the design of the project, including services to be provided; and 
(3)a description of partnerships that will support the project. 
(d)Performance outcomes 
(1)Core indicators 
(A)Young adult gang membersEach grantee receiving funds to carry out a project under subsection (a) shall report to the Secretary of Labor on the results obtained by young adult gang members served under the grant with respect to the following indicators of performance: 
(i)Rates of recidivism. 
(ii)Placement in employment. 
(iii)Retention in employment. 
(iv)Earnings. 
(2)Additional indicatorsIn addition to the indicators described in paragraph (1), the Secretary of Labor may require grantees carrying out projects under subsection (a) to report on additional indicators of performance. 
(e)ReportsEach grantee receiving funds to carry out a project under subsection (a) shall maintain such records and submit such reports, in such form and containing such information, as the Secretary of Labor may require regarding the activities carried out and the performance of such projects. 
(f)Technical assistanceThe Secretary of Labor may reserve not more than 2 percent of the funds appropriated under this section to provide technical assistance. 
(g)DefinitionFor purposes of this subsection, the term young adult gang member means an individual who— 
(1)is not younger than age 17 or older than age 24; and 
(2)has been arrested or adjudicated in the juvenile justice system or the adult criminal justice system for a gang-related offense. 
(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor to carry out this section $20,000,000 for each of the fiscal years 2008 through 2012. 
 
